Citation Nr: 0843464	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-10 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Propriety of the reduction in the rating for chronic back 
strain from 20 percent to 0 percent beginning December 15, 
2004.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2007 a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is of record.  


FINDING OF FACT

The veteran was not afforded notice and opportunity to 
present evidence or testimony prior to the RO's April 2005 
decision reducing his disability rating for chronic low back 
strain from 20 to zero percent disabling, effective  December 
15, 2004.  


CONCLUSION OF LAW

The reduction of the rating for chronic low back strain from 
20 percent to zero percent effective December 15, 2004 was 
improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Given the favorable outcome 
detailed below, an assessment of VA's duties under the VCAA 
is not necessary.
 II.  Facts and Analysis

By an April 2005 rating action the RO reduced the rating 
assigned for the veteran's service-connected chronic back 
strain from 20 percent to zero percent disabling, effective 
from December 15, 2004, without any prior notice to the 
veteran of the proposed reduction.

The regulation at 38 C.F.R. § 3.105(e) provides that the 
beneficiary will be notified of contemplated reduction action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran must also be informed that he may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 
60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e).  A rating reduction cannot take effect 
until the last day of the month following 60 days from the 
notice to the veteran of the proposed reduction.  38 U.S.C.A. 
§5112; 38 C.F.R. §3.105.

None of the procedural requirements of notice and opportunity 
to present evidence or testimony were followed prior to the 
April 2005 decision reducing the veteran's disability rating 
for chronic low back strain.  38 C.F.R. § 3.105(e).  Thus, as 
the appropriate procedures were not followed, the reduction 
is invalid.  Consequently, the 20 percent rating previously 
assigned for chronic low back strain is restored, effective 
December 15, 2004.   







CONTINUED ON NEXT PAGE
ORDER

A 20 percent evaluation for chronic back strain is restored, 
effective December 15, 2004.    



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


